Case 1:19-cv-24176-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                                              CASE NO.

  MARIA KARLA SOSA,

           Plaintiff,

  vs.

  CITY OF MIAMI, FLORIDA, a Florida municipal
  corporation,

       Defendant.
  _____________________________________/

                          COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, MARIA KARLA SOSA (“SOSA”), sues Defendant, CITY OF MIAMI,

  FLORIDA (“MIAMI”), a Florida municipal corporation and states:

                                   JURISDICTION AND PARTIES

           1.      This action seeks damages for violations of Title VII of the Civil Rights Act of

  1964, 42 USC § 2000e et seq.

           2.      This claim arose in Miami-Dade County and thus venue is appropriate in this

  Court.

           3.      Plaintiff, SOSA, is a female and was employed by the Defendant, CITY OF

  MIAMI, FLORIDA, as an Ocean Rescue Lifeguard until her termination on April 24, 2019.

           4.      Defendant, CITY OF MIAMI, FLORIDA, is a municipal corporation within the

  State of Florida, and within the jurisdiction of this Court.

           5.      Declaratory, injunctive, equitable relief, lost wages, salary, employment
Case 1:19-cv-24176-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 2 of 13



  benefits and other compensatory and punitive damages are sought pursuant to 42 U.S.C.

  § 12117 and 42 U.S.C. 2000e-5. Costs and attorney’s fees may also be awarded pursuant

  to 42 U.S.C. § 2000e-5(k).

         6.     Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1331 and 2343(4)

  and 42 USC § 2000e-5(f).

         7.     Plaintiff has exhausted any and all available administrative remedies or doing

  so would be futile. Plaintiff previously filed a Charge of Discrimination with the Equal

  Employment Opportunity Commission, a copy of which is attached hereto as Exhibit “B”.

  Plaintiff’s Dismissal and Notice of Rights was issued on July 16, 2019, a copy of which is

  attached hereto as Exhibit “A”.

                COUNT I -VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                                 Sex Discrimination

         8.     Plaintiff repeats and realleges paragraphs 1 through 7 as if stated fully herein.

         9.     Plaintiff was employed by Defendant for approximately nine (9) years in

  various positions. On or about June 24, 2018, Plaintiff was promoted to the position of

  Ocean Rescue Lifeguard.

         10.    During her employment, Plaintiff was subjected to gender-based

  discrimination by a supervisor, Richard Rosell, Sr., including harassment, bullying and

  being told she was too fat and the job was too difficult for a woman. Plaintiff objected to the

  harassment and discrimination on the basis of her sex and filed a complaint against Mr.

  Rosell with Defendant.

         11.    Shortly thereafter, in apparent retaliation for having engaged in protected


                                                -2-
Case 1:19-cv-24176-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 3 of 13



  activity, Plaintiff was falsely accused of sleeping on duty and terminated from her position

  as an Ocean Rescue Lifeguard on April 24, 2019.

          12.     Plaintiff had never previously been disciplined and Plaintiff was the only

  female in that position at the time of her termination.

          13.     As a result, Plaintiff has been subjected to discrimination on the basis of her

  sex in violation of Title VII.

          14.     As a direct and proximate result of the foregoing, Plaintiff has suffered, is now

  suffering, and will continue to suffer, emotional pain and mental anguish. As a direct and

  proximate result of such actions, Plaintiff has been, is being and will in the future, be

  deprived of income in the form of wages and of prospective benefits due to the Plaintiff

  solely because of Defendant’s conduct.

          WHEREFORE, Plaintiff demands judgment for damages against Defendant,

  including but not limited to the following:

          a.      a declaration that the acts and practices complained of herein are in violation

  of Title VII;

          b.      enjoining and permanently restraining these violations of Title VII;

          c.      directing Defendant to place Plaintiff in the position she would have occupied

  but for Defendant’s discriminatory treatment of her, and making her whole for all earnings

  and other benefits she would have received but for Defendant’s discriminatory treatment,

  including but not limited to wages, pension, and other lost benefits;

          d.      compensatory damages for past, present and future mental anguish, pain and

  suffering, and humiliation caused by the intentional discrimination;

                                                 -3-
Case 1:19-cv-24176-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 4 of 13



          e.     Punitive damages;

          f.     awarding Plaintiff the costs of this action together with reasonable attorney’s

  fees, as provided by Title VII;

          g.     trial by jury; and

          h.     such other relief as the court deems proper.

                COUNT II -VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                                     Retaliation

          14.    Plaintiff repeats and realleges paragraphs 1 through 7 as if stated herein in

  full.

          15.    On or about April 24, 2019, Plaintiff was terminated from her position of Ocean

  Rescue Lifeguard with the Defendant. She had been employed with the Defendant for

  approximately nine (9) years. At the time of her termination, no valid basis for her

  termination was provided, nor does one exist.

          16.    Several months prior to her termination, Plaintiff had expressed objection to

  gender-based discrimination and harassment as well as filing a complaint against a

  supervisor. In retaliation for having engaged in protected activity, Plaintiff was falsely

  accused of sleeping on duty and terminated from her position as an Ocean Rescue

  Lifeguard.

          17.    Plaintiff had never previously been disciplined and Plaintiff was the only

  female in that position at the time of her termination.

          18.    As a result, Plaintiff has been subjected to retaliation on the basis of her

  protected activity in violation of Title VII.

          19.    As a direct and proximate result of the foregoing, Plaintiff has suffered, is now
Case 1:19-cv-24176-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 5 of 13



  suffering, and will continue to suffer, emotional pain and mental anguish. As a direct and

  proximate result of such actions, Plaintiff has been, is being and will in the future, be

  deprived of income in the form of wages and of prospective benefits due to the Plaintiff

  solely because of Defendant’s conduct.

          WHEREFORE, Plaintiff demands judgement for damages against Defendant,

  including but not limited to the following:

          a.      a declaration that the acts and practices complained of herein are in violation

  of Title VII;

          b.      enjoining and permanently restraining these violations of Title VII;

          c.      directing Defendant to place Plaintiff in the position she would have occupied

  but for Defendant’s discriminatory treatment of her, and making her whole for all earnings

  and other benefits she would have received but for Defendant’s discriminatory treatment,

  including but not limited to wages, pension, and other lost benefits;

          d.      compensatory damages for past, present and future mental anguish, pain and

  suffering, and humiliation caused by the intentional discrimination;

          e.      punitive damages;

          f.      awarding Plaintiff the costs of this action together with reasonable attorney’s

  fees, as provided by Title VII;

          g.      trial by jury; and

          h.      such other relief as the court deems proper.

                  COUNT III -VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                                    Sex Discrimination



                                                 -5-
Case 1:19-cv-24176-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 6 of 13



          14.     Plaintiff repeats and realleges paragraphs 1 through 7 as if stated herein in

  full.

          15.     On or about August 22, 2008, Plaintiff was terminated from her position of

  Police Sergeant with the Defendant. She had been employed with the Defendant for

  approximately thirteen (13) years. At the time of her termination, no valid basis for her

  termination was provided nor does one exist.

          16.     Plaintiff was allegedly terminated based on an Internal Affairs investigation

  which sustained allegations against her concerning falsification of payroll records.

          17.     Other employees of Defendant, who are male, have been accused of the

  same misconduct and have not been terminated.

          18.     As a result, Plaintiff has been subjected to discrimination on the basis of her

  race in violation of Title VII.

          19.     As a direct and proximate result of the foregoing, Plaintiff has suffered, is now

  suffering, and will continue to suffer, emotional pain and mental anguish. As a direct and

  proximate result of such actions, Plaintiff has been, is being and will in the future, be

  deprived of income in the form of wages and of prospective benefits due to the Plaintiff

  solely because of Defendant’s conduct.

          WHEREFORE, Plaintiff demands judgement for damages against Defendant,

  including but not limited to the following:

          a.      a declaration that the acts and practices complained of herein are in violation

  of Title VII;

          b.      enjoining and permanently restraining these violations of Title VII;


                                                 -6-
Case 1:19-cv-24176-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 7 of 13



         c.     directing Defendant to place Plaintiff in the position she would have occupied

  but for Defendant’s discriminatory treatment of her, and making her whole for all earnings

  and other benefits she would have received but for Defendant’s discriminatory treatment,

  including but not limited to wages, pension, and other lost benefits;

         d.     compensatory damages for past, present and future mental anguish, pain and

  suffering, and humiliation caused by the intentional discrimination;

         e.     punitive damages;

         f.     awarding Plaintiff the costs of this action together with reasonable attorney’s

  fees, as provided by Title VII;

         g.     trial by jury; and

         h.     such other relief as the court deems proper.

                                     DEMAND FOR JURY TRIAL

         WHEREFORE, Plaintiff, SOSA, submits this demand for jury trial for all issues triable

  of right by a jury pursuant to Rule 38, Fed. R. Civ. P.

                                            Respectfully submitted,

                                            TERI GUTTMAN VALDES LLC
                                            Counsel for Plaintiff
                                            1501 Venera Avenue, Suite 300
                                            Coral Gables, Florida 33146
                                            Telephone: (305) 740-9600
                                            Facsimile: (305) 740-9202



                                            By:/s/Teri Guttman Valdes
                                                   Teri Guttman Valdes
                                                   Florida Bar No. 0010741



                                               -7-
Case 1:19-cv-24176-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 8 of 13



  Dated October 9, 2019.




                                       -8-
Case 1:19-cv-24176-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 9 of 13




                                   EXHIBIT A
Case 1:19-cv-24176-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 10 of 13
Case 1:19-cv-24176-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 11 of 13




                                    EXHIBIT B
Case 1:19-cv-24176-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 12 of 13
Case 1:19-cv-24176-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 13 of 13
